Case 4:20-cv-00187-TWP-DML Document 18 Filed 12/31/20 Page 1 of 1 PageID #: 92




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION

CASSANDRA RAINEY,                             )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )    No. 4:20-cv-00187-TWP-DML
                                              )
DOLLAR TREE STORES, INC.,                     )
                                              )
                          Defendant.          )

        Order Granting Motion to Withdraw Attorney Appearance

      This case is before the court on Bradford J. Smith's motion (Dkt. 17) to

withdraw his appearance on behalf of plaintiff Cassandra Rainey. Having

considered the motion, the court determines it should be GRANTED. The court

directs the Clerk to terminate Mr. Smith's appearance and to update the docket.

      The motion states that Ms. Rainey died on August 5, 2020, and that her

daughter, Patricia Beaver, wishes to proceed with her mother's case. Accordingly,

the court ORDERS that Ms. Rainey's successor or personal representative of her

estate shall have until March 1, 2021, to appear by counsel and file a motion for

substitution of party.

      So ORDERED.

      Date: 12/31/2020                 ____________________________________
                                          Debra McVicker Lynch
                                          United States Magistrate Judge
                                          Southern District of Indiana

Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

Patricia Beaver
144 W. Montgomery Ave.
Clarksville, IN 47129
